Name: Council Regulation (EEC) No 1288/93 of 27 May 1993 fixing the guide price for dried fodder for the 1993/94 and 1994/95 marketing years
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  prices;  economic policy
 Date Published: nan

 29 . 5. 93 Official Journal of the European Communities No L 132/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1288/93 of 27 May 1993 fixing the guide price for dried fodder for the 1993/94 and 1994/95 marketing years application from the 1995/96 marketing year onwards, in order to allow for a period of further discussion, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Articles 4 ( 1 ) and 5 (2) of Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common orga ­ nization of the market in dried fodder (4) provide that the guide price and the percentage to be used to calculate the aid are to be fixed in accordance with the procedure laid down in Article 43 (2) of the Treaty ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1117/78 , a guide price must be set for certain dried fodder products ; whereas this price must be set for a stan ­ dard quality ; Whereas, pursuant to Article 5 (2) of Regulation (EEC) No 1117/78, the aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in question ; whereas, by Regula ­ tion (EEC) No 2065/92 (*), the Council set the percentage at 70% for the 1993/94 marketing year ; whereas this percentage should be set at 70 % also for the 1994/95 marketing year ; Whereas the Council, pursuant to Article 2 of Regulation (EEC) No 2065/92, is required, by 31 March 1994 at the latest, to take a decision on whether from 1994/95 onwards the suppprt for the producers of the products in question should be on the basis of a continuation of such specific aid or by inclusion of those products in the general framework of arable crop aids ; whereas that deci ­ sion should, in any event, be carried forward one year, for HAS ADOPTED THIS REGULATION : , Article 1 For the 1993/94 and 1994/95 marketing years, the guide price for the products referred to in Article 1 (b), first and third indents, of Regulation (EEC) No 1117/78 shall be ECU 178,61 per tonne. The price shall be for a product with :  a moisture content of 11 % ,  a total crude protein content of 18 % by weight in the dry matter. Article 2 The percentage to be used to calculate the aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be 70 % for the 1994/95 marketing year. Article 3 Article 2 of Regulation (EEC) No 2065/92 is hereby replaced by the following : Article 2 In accordance with the procedure laid down in Article 43 (2) of the Treaty, the Council shall , by 31 March 1995 at the latest, take a decision on whether form 1995/96 onwards the support for the producers of these products should be on the basis of a continuation of this specific aid or by inclusion of these products in the general framework of arable crop aids.' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1993. (') OJ No C 80, 20 . 3 . 1993, p. 30 . (2) Opinion delivered on 22 April 1993 (not yet published in the Official Journal). (3) Opinion delivered on 24 March 1993 (not yet published in the Official Journal). (4) OJ No L 142, 30 . 5 . 1978, p. 1 . Regualtion as last amended by Regulation (EEC) No 2275/89 (OJ No L 218, 28 . 7 . 1989, p. !) ¢ o OJ No L 215, 30. 7. 1992, p. 48 . 29 . 5. 93No L 132/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1993 . For the Council The President B. WESTH